DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 18-20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Letts (US 5,891,563) in view of Bambara et al. (US 5,882,776), Barber (US 2004/0157945), Cherry (US 2002/0187693), Rosato et al. (US 4,414,265), Stewart (US 4,706,435) and Fensel et al. (US 6,524,980).
Regarding claim 1, Letts teaches an iso board which comprises a foam core sandwiched between a lower facer and an upper facer which are best suited for compatibility in reroofing or walls (“insulation board having opposing planar surfaces and having a facer on at least one planar surface”) (Col. 4, Lines 49-63). The foamed core can be formed from polyisocyanurate foams (“insulation board comprising polyisocyanurate foam having a first polyisocyanurate foam density”) (Col. 4, Lines 64-65). The iso boards are also applied to a roofing deck in staggered parallel adjacent courses that abut one another (Col. 6, Lines 21-22).
Letts is silent with respect to the core further including plurality of cover boards adapted for overlying the layer of insulation, each of the plurality of cover boards having opposed planar surfaces and having a facer on at least one planar surface, and said each of the plurality of cover boards comprising polyisocyanurate foam having a second polyisocyanurate foam density greater than the first polyisocyanurate foam density.
Bambara teaches a laminated polymeric foam structure including a core of a low density foam and one or more skins of high density foam relative to the core (Col. 4, Lines 46-48). The laminated construction improves mechanical properties such as proportional limit, compressive properties, shear properties, fatigue and buckling (Col. 4, Lines 55-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the foam core of Letts such that the core is formed from a laminated structure including a low density polyisocyanurate foam and a high density polyisocyanurate foam in order to improve mechanical properties such as proportional limit, compressive properties, shear properties, fatigue and buckling as taught by Bambara. Furthermore, one of ordinary skill in the art would appreciate that the resulting configuration of Letts in view of Bambara would be lower facer, low density foam (“insulation board foam”), high density foam (“cover board foam”), upper facer (“a second facer on a top planar surface”) resulting in both the low and high density foams having a facer on at least one surface. 
Letts is additionally silent with respect to the foam core further comprising 1% to 25% of one or more organic or inorganic fillers selected from the group consisting of organic filler and inorganic fillers.
Barber teaches rigid polyester foams from polyester polyols (Pg. 1, Paragraph [0002]). The foams may also be modified by polyisocyanates including isocyanurate groups (Pg. 4, Paragraph [0051]). The foams may be used in a variety of applciations including roofing (Pg. 7, Paragraph [078]). The foams may include fillers including inorganic and organic fillers in a content of 0.1% to 40% (Pgs. 5-6, Paragraphs [0061]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the foam core layers of Letts such that the low and high density core layers including 0.1% to 40% of fillers including inorganic or organic fillers as taught by Barber which additionally teaches the formation of foams including an isocyanurate component for use in applications such as roofing. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Letts is additionally silent with respect to a plurality of wind uplift reinforcements being interposed between the foam core and the lower facer.
Cherry teaches roofing membranes which impart added wind resistance when attached to a roof (Pg. 1, Paragraph [0001]). The increased wind resistance is provided by means of having at least two sheets of scrim material that are between an upper and a lower layer (Pg. 1, Paragraph [0009]). 
Rosato teaches insulation panels that are utilized in roofing applications (Col. 1, Lines 7-9). The insulation panels include a foam core (#22) and facer sheets (#24, #26) above and below the foam core (Col. 2, Lines 34-38). Furthermore, a glass scrim may be provided between the foam core and the facer sheets which may vary in strength by varying the strand diameter and the grid patter (Col. 2, Line 43-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the boards of Letts which include an upper facer and lower facer sandwiching a foam core of a high and a low density foam such that at least two sheets of scrim are provided between the foam core and the upper facer and lower facer in order to provide added wind resistance when applied to a roof as taught by Cherry and Rosato.
Letts is further silent with respect to the upper facer including a waterproofing membrane that extends beyond the edges of the high density foam layer on one or more sides of the high density foam layer to form at least one membrane overlap.
Stewart teaches roofing panels with a protective covering that has a headlap and a sidelap along one end of the panels (Col. 1, Lines 50-54). The protective covers are formed from a bituminized waterproof membrane (Col. 2, Lines 19-23). The sidelaps are provided to interlock adjacent panels together (Col. 3, Lines 10-19; Figs. 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the upper facers of Letts such that that include a waterproof membrane which extends with a sidelap beyond the edges of the high density foam layer in order to allow for interlocking between adjacent roofing panels as taught by Stewart.
As discussed above, the combination of Letts in view of Cherry and Rosato teaches the iso boards with scrim layers between the high/low density foam layers and the upper and lower facer layers in order to improve the wind resistance of the iso boards. 
The combination is silent with respect to these scrim layers being arranged as stacked pairs in which the individual layers of the pairs are arranged angularly offset from each other.
Fensel teaches roofing membranes which are improved by reinforcements (Col. 1, Lines 5-10). The reinforcements have high strength and improved performance to fiberglass yarns at an improved cost as well (Col. 2, Lines 8-11). The reinforcements include a carrier web and first and second set of roving bundles wherein the first and second set of roving bundles are arranged in an angular non-parallel relationship to each other (Col. 2, Lines 14-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the scrim layers that are taught to improve wind resistance such that they are formed as the reinforcements which include a carrier web and a first and second set of rovings which are angularly non-parallel to each other taught by Fensel which improve the strength and performance of the iso boards. 
Regarding claims 2-4, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, the layers of the foam cores may further include inorganic or organic fillers in the range of 0.1% to 40% as taught by Barber. The fillers may further include glass fibers of various lengths (“fiber fillers; claim 2” & “fiber reinforcements; claim 3” & “fiberglass; claim 4”) (Pg. 6, Paragraph [0061]).
Regarding claim 5, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, the foam layers of the core may further include 0.1% to 40% of fillers including inorganic and organic fillers as taught by Baber which additionally teaches the formation of foams including an isocyanurate component for use in applications such as roofing. 
Although the range of the fillers taught by Barber and those of the instant claims are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 6-8, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 5. As discussed above, the layers of the foam cores may further include inorganic or organic fillers in the range of 0.1% to 40% as taught by Barber. The fillers may further include glass fibers of various lengths (“fiber fillers; claim 6” & “fiber reinforcements; claim 7” & “fiberglass; claim 8”) (Pg. 6, Paragraph [0061]).
Regarding claims 9-10, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, Bambara teaches the laminate which includes a low density foam layer and a high density foam material in order to improve the mechanical properties of the foam laminate. Bambara further teaches the high density foam layer may have a density of between 4 and 15 pounds per cubic foot (Col. 6, Lines 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminated foam core of Letts which includes a high density foam layer having a density in the range of 4 to 15 pcf in order to improve the mechanical properties as taught by Bambara. 
Regarding claims 11-12, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. As discussed above, Bambara teaches the laminate which includes a low density foam layer and a high density foam material in order to improve the mechanical properties of the foam laminate. Bambara further teaches the low density foam layer may have a density of between 1.25 and 2.5 pounds per cubic foot (Col. 6, Lines 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminated foam core of Letts which includes a low density foam layer having a density in the range of 1.25 and 2.5 pcf in order to improve the mechanical properties as taught by Bambara. 
Regarding claim 13, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. Letts further teaches the facers comprising a polymeric material including reinforcing materials such as glass fibers (“facers comprising glass fiber”) (Col. 5, Lines 58-59).
Regarding claims 18-20, Letts in view of Cherry and Rosato teaches the iso boards with the at least two scrims which impart added wind resistance as discussed above with respect to claim 1. Cherry further teaches the scrim may be formed from fiberglass (“comprises glass fibers” claims 18 and 20) (Pg. 2, Paragraph 0023]). Furthermore, the scrim may be placed at attachment sites which include nails, screws and bolts such that the scrim provides the increased wind-uplift reinforcement at the points of attachment (“wherein the positions of the plurality of wind-uplift reinforcements are determined based on a fastener pattern for securing the roofing composite to the roofing deck” claim 19) (Pg. 1, Paragraph [0013]; Pg. 2, Paragraph [0024]). 
Regarding claim 25, Letts in view of Bambara and Barber teaches the iso boards as discussed above with respect to claim 1. Fensel further teaches the rovings which are angularly off-set with each other may be obliquely arranged anywhere between 0 and 90 degrees (Col. 4, Lines 40-45)/.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Letts (US 5,891,563) in view of Bambara et al. (US 5,882,776), Barber (US 2004/0157945), Cherry (US 2002/0187693), Rosato et al. (US 4,414,265), Stewart (US 4,706,435) and Fensel et al. (US 6,524,980) as applied to claim 1 above, and further in view of Bondoc (EP 0,025,115).
Regarding claim 17, Letts in view of Cherry and Rosato teaches the iso boards with the at least two scrims, which may be formed from fiber glass as taught by Cherry (Pg. 2, Paragraph [0023]), which impart added wind resistance as discussed above with respect to claim 1 .
Letts, Cherry and Rosato are silent with respect to the tensile strength of the glass fiber scrims being at least 100 lbs. per linear inch. 
Bondoc teaches glass fiber mats for roofing products having exceptional tensile strengths in order to provide high strength roofing products (Pg. 1, Lines 3-6; Pg. 2, Lines 16-18). The glass fiber mats may have increased tensile and tear strength by adjusting the lengths and the diameters of the fibers and preferably have tensile strengths of greater than 300 N/50 mm (26.7 lbs/in) in the machine direction and 100 N/50 mm (8.9 lbs/in) in the cross machine direction (Pg. 10, Lines 7-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the glass scrims for wind-uplift reinforcement as taught by Letts and Cherry such that the scrims have high strength for roofing applications by having a tensile strength of greater than 300 N/50 mm (26.7 lbs/in) in the machine direction and 100 N/50 mm (8.9 lbs/in) in the cross machine direction as taught by Bondoc. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Letts (US 5,891,563) in view of Bambara et al. (US 5,882,776), Barber (US 2004/0157945), Cherry (US 2002/0187693), Rosato et al. (US 4,414,265), Stewart (US 4,706,435) and Fensel et al. (US 6,524,980) as applied to claim 1 above, and further in view of Horner, Jr. et al. (US 6,368,991).
Regarding claim 22, Letts teaches the iso boards as discussed above with respect to claim 1. Letts further teaches the facers being formed with reinforcing glass fibers and fillers including clay and calcium carbonate (“the first facer comprises a glass fiber mat that is coated with a mineral-0based coating comprising one or more selected from the group consisting of calcium carbonate, clay, and styrene butadiene copolymer latex”) (Col. 5, Lines 58-67). 
Letts is silent with respect to the glass fibers being in a non-woven format.
Horner teaches a facer for a polymeric foam laminate (Col. 1, Lines 11-24). The facers are formed with glass fibers having a random orientation in order to provide more resistance to heat generated during manufacture of the laminates and to increase the flame resistance of the final products (Col. 3, Lines 26-29).
Therefore, it would have been obvious to one of ordinary skill before the time of the invention to form the facers of Letts such that the glass fibers are randomly oriented in order to increase the flame resistance of the final products as taught by Horner. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Letts (US 5,891,563) in view of Horner, Jr. et al. (US 6,368,991), Cherry (US 2002/0187693), Rosato et al. (US 4,414,265), Stewart (US 4,706,435) and Fensel et al. (US 6,524,980).
Regarding claim 24, Letts teaches an iso board which comprises a foam core sandwiched between a lower facer (“a second facer coupled with the bottom planar surface”) and an upper facer (“a first facer coupled with the top planar surface”) which are best suited for compatibility in reroofing or walls (Col. 4, Lines 49-63). The foamed core can be formed from polyisocyanurate foams (“a cover board having opposing planar surfaces including a top planar surface and a bottom planar surface, the cover board comprising polyisocyanurate foam”) (Col. 4, Lines 64-65). The iso boards are also applied to a roofing deck in staggered parallel adjacent courses that abut one another (Col. 6, Lines 21-22). 
Letts is silent with respect to the upper facer comprising a waterproofing membrane. 
Stewart teaches roofing panels with a protective covering that has a headlap and a sidelap along one end of the panels (Col. 1, Lines 50-54). The protective covers are formed from a bituminized waterproof membrane (Col. 2, Lines 19-23). The sidelaps are provided to interlock adjacent panels together (Col. 3, Lines 10-19; Figs. 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the upper facers of Letts such that that include a waterproof membrane which extends with a sidelap beyond the edges of the high density foam layer in order to allow for interlocking between adjacent roofing panels as taught by Stewart.
Letts further teaches the facers being formed with reinforcing glass fibers and fillers including clay and calcium carbonate (“the second facer comprises a glass fiber mat that is coated with a mineral-based coating comprising one or more selected from the group consisting of calcium carbonate, clay, and styrene butadiene copolymer latex”) (Col. 5, Lines 58-67). 
Letts is silent with respect to the glass fibers being in a non-woven format.
Horner teaches a facer for a polymeric foam laminate (Col. 1, Lines 11-24). The facers are formed with glass fibers having a random orientation in order to provide more resistance to heat generated during manufacture of the laminates and to increase the flame resistance of the final products (Col. 3, Lines 26-29).
Therefore, it would have been obvious to one of ordinary skill before the time of the invention to form the facers of Letts such that the glass fibers are randomly oriented in order to increase the flame resistance of the final products as taught by Horner. 
Letts is additionally silent with respect to a plurality of wind uplift reinforcements being interposed between the foam core and the lower facer.
Cherry teaches roofing membranes which impart added wind resistance when attached to a roof (Pg. 1, Paragraph [0001]). The increased wind resistance is provided by means of having at least two sheets of scrim material that are between an upper and a lower layer (Pg. 1, Paragraph [0009]). 
Rosato teaches insulation panels that are utilized in roofing applications (Col. 1, Lines 7-9). The insulation panels include a foam core (#22) and facer sheets (#24, #26) above and below the foam core (Col. 2, Lines 34-38). Furthermore, a glass scrim may be provided between the foam core and the facer sheets which may vary in strength by varying the strand diameter and the grid patter (Col. 2, Line 43-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the boards of Letts which include an upper facer and lower facer sandwiching a foam core of a high and a low density foam such that at least two sheets of scrim are provided between the foam core and the upper facer and lower facer in order to provide added wind resistance when applied to a roof as taught by Cherry and Rosato.
As discussed above, the combination of Letts in view of Cherry and Rosato teaches the iso boards with scrim layers between the high/low density foam layers and the upper and lower facer layers in order to improve the wind resistance of the iso boards. 
The combination is silent with respect to these scrim layers being arranged as stacked pairs in which the individual layers of the pairs are arranged angularly offset from each other.
Fensel teaches roofing membranes which are improved by reinforcements (Col. 1, Lines 5-10). The reinforcements have high strength and improved performance to fiberglass yarns at an improved cost as well (Col. 2, Lines 8-11). The reinforcements include a carrier web and first and second set of roving bundles wherein the first and second set of roving bundles are arranged in an angular non-parallel relationship to each other (Col. 2, Lines 14-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the scrim layers that are taught to improve wind resistance such that they are formed as the reinforcements which include a carrier web and a first and second set of rovings which are angularly non-parallel to each other taught by Fensel which improve the strength and performance of the iso boards. 

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues that Fensel fails to teach the reinforcement patches as now required by claim 1 and rather bundles of rovings which are merely a number of fibers that are parallel to each other. Instead, the reinforcements of Fensel are two bundles of rovings and a carrier web which would, at best teach a single patch.
However, the examiner notes that the claim does not go into detail describing the structure of the reinforcement patches. In particular, they may take on any shape including squares and extended rectangles, which appear to be the case as taught in Fensel. The examiner recreates the figure provided by Fensel. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
As can be seen in the figure, the plurality of rovings are arranged perpendicularly to each other and the examiner considers each roving as a “reinforcement patch.” Furthermore when perpendicularly arranged rovings overlap with each other, they become “stacked pairs which are angularly offset from each other” by 90 degrees. Therefore, the examiner contends that Fensel does teach a plurality of stacked reinforcing patches which are angularly offset from each other and each of the amended limitations of claim 1 are taught by the combination as discussed above. Lastly, the current action is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783